Title: From James Madison to Albert Gallatin, 19 August 1808
From: Madison, James
To: Gallatin, Albert



Dear Sir
Montpellier Aug. 19. 1808.

The last mail brought me yours of the 9th. inst:  Not having at hand the regular sources of information on the point to which refers, I can speak from memory only.  The L. of N. leaves neutrals free to allow or refuse the sale of prizes, provided the same rule be applied to all the Belligerents.  The questions therefore, are, what the Municipal law here has decided, and how far an Executive decision would be competent; it being understood that Treaties furnish no decision.  The municipal law, it seems, has made no provision for such a case.  The Ex. authy. does not extend to a restriction nor even to a definition of the L. of N.  It follows that a remedy agst. the sale of prizes at N. O. can be supplied by Congs. alone.  Still if there be any article in any Treaty or any law, requiring a prohibition of such sales to any one belligerent, or if there be any valid regulation to that effect, actually in force; it would be within the exercise at least of Executive Authy. to extend the prohibition to all other belligerents; on the principle, I presume, that the law of impartiality, authorized in the Ex. what the duty of neutrality imposed on the nation.  I do not recollect precisely what is contained in the French Convention on this point; and therefore can make no inference from it.  But it runs in my head that there is some unrevoked regulation applicable generally to the sale of prizes.  If there be, it must be among the regulations for maintaining our neutral obligations, which were collected some time ago, and copies furnished to the Collectors.  If you have not already examined them, it may be worth while to do so.
The President has decided, I see, that Turreau be permitted to send his two vessels to France and the W. Indies (but not to more distant seas) filled with French subjects who were here at the time of the Embargo.  You will I presume have taken measures accordingly.  But as it may avoid further delay in a case where it is already complained of, I shall direct Mr. Graham to let the Ps. determination be known at the Treasury, in order that any provisional arrangements made by you may be expedited.
Not a word has been recd from Armstrong, since we left Washington.  I have a few lines from Pinkney coming down to the 9th. June which amount to nothing more than that he was in a few days to have an interview with Canning, in which he should press as from himself, and on general grounds, a repeal of the Orders &c &c.  As the interview was presumably of his own seeking, and as the arrival of the St. Michael at L’Orient, on her way to England was known, and wd. furnish as the Osage did, a good dilitary pleay the interview does not promise much; and the less as the torpor to our affairs, will be increased by the animation & hopes excited by those of Spain.  If these shd. be become very flattering, it will be in the character of the present Cabinet to raise its tone, rather than to revise its errors.
I have just rcd. a Petition to the P. from Merchants in Boston, for a removal of the Embargo or a call of Congs. for the purpose; and I see that another is on foot, founded on the additional Market opened in Spain, and expected in Portugal.  Such are the malignant maneuvers for vexing the Executive.  No efforts of the P. could now assemble Congs. ten days sooner than the time to which they are adjourned.  And to acknowledge the new and local power set up in Spain, and thereby take part in the war agst. the others, would be an infatuation to which the most stupid or the most wicked only could suggest.
Our Crops of Wheat are but tolerable.  The Corn fields promise the most luxuriant crops.  The crops of Tobo. will not be great, and may be short.  Very sincerely, Your friend & Servt.

James Madison

